Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (JP2004140976)  in view of Ommer et al. (US PG Pub 2014/0012473).
	As to independent claim 1, Arakawa teaches an electric machine comprising: a stator (11) ; a rotor (15) which is rotatable relative to the stator (11); a temperature sensor (23) arranged and configured to capture a temperature of the stator (11); a rotor condition capture sensor (22) arranged and configured to capture at least one of a rotational speed or rotational position of the rotor (15) accommodated in a stator-fixed manner; wherein the temperature sensor (23) and the rotor condition capture sensor (22) are configured as subsystems of a common sensor system, a first one of the subsystems having the temperature sensor (23) includes an elastic (element 26 is elastic), thermally conductive contact element (26) connected to the temperature sensor (23), and the contact element is permanently fitted to a contact region of the stator (1) as shown I figure 1.  
 	However Arakawa teaches the claimed limitation as dissed above except electric motor to drive a vehicle.
Ommer et al. teaches electric motor (3) to drive a vehicle (see paragraph [0025]), for the advantageous benefit of providing a compact clutch housing can be implemented.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Arakawaby using electric motor to drive a vehicle, as taught by Ommer et al., to provide a compact clutch housing can be implemented.
As to claims 2/1, 11/10, Arakawa teaches wherein the contact element (26) rests against a radial outside, a radial inside, a circumferential side or an axial side of a coil winding of the stator or is at least partially arranged within the coil winding (13) as shown in figure 1.  
As to claims 3/1, 12/10, Arakawa teaches wherein the contact element (26) is pressed directly against a wire of a coil winding (13) of the stator (1) as shown in figure 1.  
As to claims 4/3, 13/10, Arakawa teaches wherein the contact element (26) is pressed against the wire such that the wire deforms the contact element (26) at least partially elastically as shown in figure 1.  
As to claims 6/1, 15/10, Arakawa teaches wherein the first subsystem is connected to a housing region (2) of the sensor system (21) which forms a cable duct (27) as shown in figure 1.  
As to claims 7/6, 16/15, Arakawa teaches further comprising a main line (24) guided in the cable duct (27) that is further connected to the temperature sensor (23) and the rotor condition capture sensor (24) as shown in figure 1.  
As to claim 8/1, 17/10, Arakawa teaches wherein at least one of the subsystems is electrically connected to a line connection of the sensor system (21) as shown in figure 1.  
As to claim 9/1, Arakawa in view of Ommer et al. teaches the claimed limitation as dissed above except a hybrid module for a motor vehicle drive train, comprising an electric machine and at least one clutch that is operatively connected to the rotor.  
However Ommer et al. teaches a hybrid module for a motor vehicle drive train, comprising an electric machine and at least one clutch (8) that is operatively connected to the rotor (5) as shown in figure1 and see paragraph [0025], for the advantageous benefit of providing a compact clutch housing can be implemented.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Arakawa in view of Ommer et al. by using a hybrid module for a motor vehicle drive train, comprising an electric machine and at least one clutch that is operatively connected to the rotor, as taught by Ommer et al., to provide a compact clutch housing can be implemented.
As to independent claim 10, Arakawa teaches the electric machine comprising: a stator (11) ; a rotor (15) which is rotatable relative to the stator (11); and a common sensor system including a first subsystem having a temperature sensor (23) arranged and configured to capture a temperature of the stator (11), an elastic (element 26), thermally conductive contact element (26) connected to the temperature sensor (23), and the contact element (26) is permanently fitted to a contact region of the stator (11); and a second subsystem having a rotor condition capture sensor (22) arranged and configured to capture at least one of a rotational speed or rotational position of the rotor (15) as shown in figure 1.  
However Arakawa teaches the claimed limitation as dissed above except electric motor to drive a vehicle.
Ommer et al. teaches electric motor (3) to drive a vehicle (see paragraph [0025]), for the advantageous benefit of providing a compact clutch housing can be implemented.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Arakawaby using electric motor to drive a vehicle, as taught by Ommer et al., to provide a compact clutch housing can be implemented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa (JP2004140976) and Ommer et al. (Us PG Pub 2014/0012473) as applied in claims 1 and 10 above, and further in view of  Brueckner (DE102010030968).
As to claim 5/1, 14/10, Arakawa in view of Ommer et al. teaches wherein the first subsystem is connected indirectly or directly to a second one of the subsystems having the rotor condition capture sensor (23) as shown in figure1
However Arakawa teaches the claimed limitation as dissed above except via a snap-in connection.  
Brueckner teaches a snap-in connection as shown in figure 1, for the a advantageous benefit of providing assembly can take place in a few steps and in particular without tools.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Arakawa in view of Ommer et al. by using a snap-in connection, as taught by Brueckner, to provide assembly can take place in a few steps and in particular without tools.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        December 2, 2022